Per curiam.
This disciplinary matter is before the Court on the petition filed by Thomas W. Dickson (State Bar No. 482888) for voluntary surrender of his license to practice law. Dickson admits that he was employed by a law firm from December 2008 through February 2012, that while so employed he repeatedly directed the accounting department to transfer funds from the firm’s trust account to his personal account; that he did not have authority from the firm, nor permission from the clients to direct such transfers; and that he did not properly account for the transfers. Dickson admits that his conduct deprived the firm of income it would have realized if he had properly accounted for the work he was doing and timely prepared invoices to the clients. He acknowledges that the firm had to account to clients for the transfers of funds to his account, and he admits that by this conduct he has violated Rule 1.15 (I) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The State Bar recommends that the Court accept the petition.
We have reviewed the record and agree to accept Dickson’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Thomas W. Dickson be removed from the rolls of persons authorized to practice law in the State of Georgia. Dickson is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.